Order                                                                           Michigan	Supreme	Court
                                                                                      Lansing,	Michigan

  April 11, 2014                                                                      Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  148748(42)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  AFT MICHIGAN, AFT, AFL-CIO, et al.,                                              Bridget M. McCormack
            Plaintiffs-Appellants,                                                       David F. Viviano,
                                                                                                       Justices
                                                             SC: 148748
  v                                                          COA: 313960
                                                             Ct of Claims: 12-000104-MM
  STATE OF MICHIGAN,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Education Association
  to participate as amicus curiae is GRANTED. The amicus brief submitted on April 9,
  2014, by the Michigan Education Association on the application for leave to appeal is
  accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              April 11, 2014